

116 HR 6865 IH: Home Visiting Resiliency in Pandemics Act
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6865IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Danny K. Davis of Illinois (for himself and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide emergency assistance to families through home visiting programs in response to the COVID–19 pandemic.1.Short titleThis Act may be cited as the Home Visiting Resiliency in Pandemics Act.2.Emergency assistance to families through home visiting programs(a)In generalFor purposes of section 511 of the Social Security Act, during the period that begins on February 1, 2020, and ends January 31, 2021—(1)a virtual home visit shall be considered a home visit;(2)funding for, and staffing levels of, a program conducted pursuant to such section shall not be reduced on account of reduced enrollment in the program; and(3)funds provided for such a program may be used—(A)to train home visitors in conducting a virtual home visit and in emergency preparedness and response planning for families served;(B)for the acquisition by families enrolled in the program of such technological means as are needed to conduct and support a virtual home visit;(C)to provide emergency supplies (such as diapers, formula, non-perishable food, water, hand soap and hand sanitizer) to families served; and(D)to provide prepaid debit cards to an eligible family (as defined in section 511(k)(2) of such Act) for the purpose of enabling the family to meet the emergency needs of the family.(b)Virtual home visit definedIn subsection (a), the term virtual home visit means a visit that is conducted solely by electronic means.(c)Authority To delay deadlines(1)In generalThe Secretary of Health and Human Services may extend the deadline by which a requirement of section 511 of the Social Security Act must be met, by such period of time as the Secretary deems appropriate.(2)GuidanceThe Secretary shall provide to eligible entities funded under section 511 of the Social Security Act information on the parameters used in extending a deadline under paragraph (1) of this subsection.(d)Supplemental appropriationIn addition to amounts otherwise appropriated, out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services $100,000,000, to enable eligible entities to conduct programs funded under section 511 of the Social Security Act pursuant to this section, which shall remain available for obligation not later than January 31, 2021.